      Case 3:20-cv-01945-G-BK Document 14 Filed 11/19/20      Page 1 of 1 PageID 51



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

MARK ASTORGA,                              )
                                           )
              Plaintiff,                   )
                                           )
VS.                                        )            CIVIL ACTION NO.
                                           )
LASALLE SOUTHWEST                          )            3:20-CV-1945-G-BK
CORRECTION, ET AL.,                        )
                                           )
              Defendants.                  )




                  ORDER ACCEPTING FINDINGS, CONCLUSIONS,
                           AND RECOMMENDATION
                   OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. See docket entry 12. No objections were filed. The court

reviewed the proposed findings, conclusions and recommendation for plain error. Finding

none, the court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge. Accordingly, this case is hereby DISMISSED without prejudice.

Rule 41(b), FED. R. CIV. P.

        SO ORDERED.

November 19, 2020.

                                       ___________________________________
                                       A. JOE FISH
                                       Senior United States District Judge
